EXHIBIT 99.2 First Quarter Fiscal 2012 Earnings Conference Call May 1, 2012 page 2 Forward-Looking Statements This presentation contains forward-looking statements regarding the Company's prospects, including the outlook for tanker and articulated tug barge markets, changing oil trading patterns, anticipated levels and timing of newbuilding and scrapping, prospects for certain strategic alliances and investments, estimated TCE rates achieved for the second quarter of 2012 and for the third and fourth quarters of 2012, projected scheduled drydock and off hire days for the second, third and fourth quarters of 2012, projected locked-in charter revenue and locked-in time charter days for the remaining nine months of 2012 through 2016 and thereafter, OSG’s ability to progress and achieve its liquidity enhancing initiatives, estimated revenue and expense items, levels of equity income and capital expenditures for 2012, the profitability in 2012 of certain business units and OSG’s LNG and FSO joint ventures, OSG’s ability to access capital markets, raise additional debt financing, sell assets, enter joint ventures and monetize charter revenue, OSG’s projected compliance with financial covenants in 2012 and 2013, OSG’s ability to reduce charter rates on certain chartered-in vessels, to further reduce general and administrative expense and vessel expenses, to achieve fuel cost savings across OSG’s fleet and to generate sufficient cash flow from operations to cover most or all of OSG’s obligations in 2012, prospects of OSG’s strategy of being a market leader in the segments in which it competes, the projected growth of the Jones Act and world tanker fleets, and the forecast of world economic activity and oil demand.These statements are based on certain assumptions made by OSG management based on its experience and perception of historical trends, current conditions, expected future developments and other factors it believes are appropriate in the circumstances.Forward-looking statements are subject to a number of risks, uncertainties and assumptions, many of which are beyond the control of OSG, which may cause actual results to differ materially from those implied or expressed by the forward-looking statements.Factors, risks and uncertainties that could cause actual results to differ from the expectations reflected in these forward-looking statements are described in the Company’s Annual Report for 2011 on Form 10-K and those risks discussed in the other reports OSG files with the Securities and Exchange Commission. page 3 Financial Highlights <First quarter fiscal 2012 results reflected continued weak International Crude and Products spot rates, but improvement over last six months of 2011 •Adjusted net loss of $37.0M or $1.22 per diluted share <International Products TCE revenues rose 15% to $52M vs. 1Q2011 •International Products spot rates hurt by record high temperatures in North America •Products fleet expansion program completed with January delivery of Overseas Athens <U.S. Flag delivered another sequential increase in operating income to $16.7M 1 in 1Q2012 •Steady margin improvement - compares to operating income of $6.5M in 1Q2011 and $45M for FY 2011 1 <Second quarter is off to an improved start vs. Q1 as International rates generally continue to trend upwards <Continued containment of vessel expenses and G&A •2012 International daily vessel expenses of $8,100/day 2 remain below 2008 level ($8,767/day) •G&A expense reduced to $21.1M vs. $24.5M in 1Q2011 <Cash flow from operations in 1Q2012 was + $9.5M •Modest remaining commitments in 2012 for shipyard payments ($24M) and debt ($13M) 1 Before direct and allocated general and administrative expense, equity in income of affiliates and gain/(loss) on vessel dispositions. 22012 budgeted daily vessel expenses. page 4 OSG’s Action Plan for 2012 Continued focus on business improvement and maintaining financial flexibility <Continue to progress liquidity enhancing initiatives <Drive continued performance improvement from our U.S. Flag business <Increase earnings and distributions from our LNG and FSO joint ventures <Continue tight control of all costs at sea and ashore <Further improve the economics of our charter-in portfolio <Relentlessly strive to run the safest, cleanest, most reliable fleet in the industry With considerable operating leverage, we are well positioned to participate in the gradual recovery in International Crude and Products markets •We believe that the International tanker markets bottomed out in 2H2011 •We see a stronger fundamental outlook for Products than for Crude page 5 2012 Outlook - International Crude Higher utilization in 2012 as more longer-haul crudes move both West and East <The improvement in rates in the first four months of 2012 was a result of: •Defensive inventory building ahead of pending Iran sanctions -Inventory build of 1.0 mil bpd in 1Q2012, vs. 0.7 mil bpd drawdown in 2011 •Increased long-haul movements -West Africa / Latin America to Asia; Middle East to U.S. Gulf <Increase in refining capacity and refining runs in East and West •New refining capacity of 500 kbpd in China and 340 kbpd in India comes online in 2012 •Japan - continued rebound in refinery runs and more direct burn crude for power generation •Motiva startup will increase AG-West VLCC movements <Increased OPEC production to meet most of the growth in crude demand •West African deepwater production projects totaling 330 kbpd come online in 2012 •Saudi Arabia has committed to fill void left by Iran •Impact will be to boost long-haul crude movements <Below-consensus VLCC fleet growth of 6% - vs. 9% in 2011 on 61 newbuildings •Our 6% forecast is based on 69 newbuilds less slippage (19 vessels or 28%) and demolition/ conversion (17 vessels) and does not include removal of Iranian hulls from trading fleet <Negative wildcards include another SPR release and impact of high oil prices on demand Looking forward in 2012, we expect: page 6 2012 Outlook - International Products Product tanker demand expected to increase in 2nd half of 2012 <Growth in products movements from U.S. Gulf Coast to Latin America •Regional clean product demand growth of approximately 200 kbpd •Closure of Hovensa and Aruba refineries removes local supply •Startup of Motiva in 3Q2012 increases products available for exports <Growth in U.S. Gulf Coast dieselexports to meet European deficit <Closure of refineries on U.S. East Coast to increase call on product imports •Tightening gasoline supplies to attract imports from Europe and Asia <Product trade flows in / from Asia forecast to increase •Increase in refining capacity in India results in higher gasoline / diesel exports to the West •Increase in intra-Asian trade as product deficit positions grow in Indonesia, Australia and Vietnam page 7 2012 Outlook - U.S. Flag Jones Act market continues to tighten <Jones Act Products fleet growth will be modest through 2016 •Current fleet of 54 vessels expected to grow to only 58 thru 2016 -5 vessels on order, with 1 mandatory retirement •Fleet is fully employed with no vessels in layup <Our Jones Act product tankers are all on time charter and 2012 fixtures are being done at consecutively higher rates <Our Products ATBs are benefiting from rising spot rates and less waiting time <Motiva start-up in 3Q2012 to increase products availability in U.S. Gulf and creates opportunity for additional Jones Act movements •Increased cross-Gulf Jones Act movements to Florida to partially compensate for loss of 150 kbpd clean products from closure of the Hovensa refinery in St. Croix •Motiva will be in a strong position to compete with imports to fill U.S. East Coast products requirements which would increase with any local refinery closures page 8 In Summary <We continue to advance a number of liquidity raising options to enhance our financial flexibility <We expect International TCEs in 2012 to show some improvement on 2011 averages •Q1 and Q2 rates to date are reflective of this view •We have substantial operating leverage and will benefit greatly from an upturn <We continue to drive enhanced performance by U.S. Flag business and our LNG and FSO joint ventures and expect further gains in their results in <We remain focused on capturing additional cost savings and maximizing commercial performance in every sector <With minimal capital commitments and debt repayments due, we expect cash flow from operations to cover most or all of our obligations in 2012 <We will continue to manage the Company conservatively as if the weak 2011 environment were to continue page * Financial Review Myles Itkin, CFO page 10 Financial Review - Income Statement Reflects impact of 559-day increase in revenue days quarter-over-quarter due to growth in U.S. and
